Citation Nr: 0519998	
Decision Date: 07/22/05    Archive Date: 08/03/05

DOCKET NO.  04 05-233	)	DATE
	)
	)
On appeal from the
Department of Veterans Affairs Regional Office in Portland, 
Oregon


THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death.


REPRESENTATION

Appellant represented by:	Oregon Department of Veterans' 
Affairs


WITNESS AT HEARING ON APPEAL

The appellant


ATTORNEY FOR THE BOARD

S. A. Mishalanie, Associate Counsel


INTRODUCTION

The veteran served on active military duty from June 1964 to 
May 1968.  He died in October 2002.  The appellant is his 
widow.  She appealed to the Board of Veterans' Appeals 
(Board) from a March 2003 decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Portland, 
Oregon, which denied her claim for service connection for the 
cause of his death.

In April 2005, the appellant testified at a hearing at the RO 
before the undersigned Veterans Law Judge (VLJ) of the Board.  
A transcript of the proceeding is of record.  At the hearing, 
she submitted additional evidence and waived her right to 
have the evidence initially considered by the RO.  More 
recently, in May 2005, she submitted a medical opinion and 
again waived her right to initial consideration of this 
evidence by the RO.  See 69 Fed. Reg. 53,807, 53,808 (Sept. 
3, 2004) (codified at 38 C.F.R. § 20.1304(c) (2004)).


FINDINGS OF FACT

1.  The preponderance of evidence indicates the veteran 
served offshore of the Republic of Vietnam, but the 
conditions and circumstances of his service did not involve 
actual duty or visitation in country.

2.  The veteran died in October 2002 of a myocardial 
infarction (MI) (i.e. heart attack) due to coronary artery 
disease (CAD) and diabetes mellitus (DM); and at the time of 
his death, he did not have any service-connected 
disabilities.

3.  There is no persuasive evidence suggesting the veteran's 
fatal MI due to CAD and DM either originated in service or is 
otherwise causally related to his military service, including 
to exposure to herbicides such as the dioxin in Agent Orange.


CONCLUSION OF LAW

The veteran's death was not proximately due to or the result 
of a condition incurred or aggravated during service.  38 
U.S.C.A. §§ 1101, 1112, 1113, 1131, 1137, 1310 (West 2002); 
38 C.F.R. §§ 3.303, 3.307, 3.309, 3.312 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act (VCAA)

The VCAA, codified at 38 U.S.C.A. §§ 5100, 5102, 5103A, 5106, 
5107, 5126 (West 2002), was signed into law on November 9, 
2000.  Implementing regulations were created, codified at 38 
C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326 (2004).  The VCAA 
and implementing regulations eliminated the requirement of 
submitting a well-grounded claim, and provide that VA will 
assist a claimant in obtaining evidence necessary to 
substantiate a claim, but is not required to provide 
assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  The VCAA and implementing regulations also 
require VA to notify the claimant and the claimant's 
representative of any information, and any medical or lay 
evidence, not previously provided to the Secretary that is 
necessary to substantiate the claim.  As part of the notice, 
VA is to specifically inform the claimant and the claimant's 
representative of which portion of the evidence is to be 
provided by the claimant and which part, if any, VA will 
attempt to obtain on behalf of the claimant.  38 U.S.C.A. § 
5103(a) (West 2002); Charles v. Principi, 16 Vet. App. 370, 
373-74 (2002); Quartuccio v. Principi, 16 Vet. App. 183, 186-
87 (2002).



VCAA notice consistent with 38 U.S.C.A. § 5103(a) and 38 
C.F.R. § 3.159(b) must:  (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request or tell the 
claimant to provide any evidence in the claimant's possession 
that pertains to the claim.  Pelegrini v. Principi, 18 Vet. 
App. 112, 120-121 (2004) ("Pelegrini II").  This new 
"fourth element" of the notice requirement comes from the 
language of 38 C.F.R. § 3.159(b)(1).  

Here, a December 2002 letter provided the appellant with 
notice of the evidence needed to support her claim that was 
not on record at the time of the letter, the evidence VA 
would assist her in obtaining, and the evidence it was 
expected that she would provide.  That letter satisfied the 
first three notice requirements outlined in 38 C.F.R. § 
3.159(b)(1) and Pelegrini II, but it did not include the 
specific language of the "fourth element" outlined above.  

In a precedent opinion, VA's General Counsel addressed the 
issue of the "fourth element" of the VCAA notice as 
outlined by the Court in Pelegrini I.  See VAOPGCPREC 1-04 
(Feb. 24, 2004).  The "fourth element" language in 
Pelegrini I is substantially identical to that of Pelegrini 
II, as mentioned, requiring VA under 38 U.S.C.A. § 5103(a) 
and 38 C.F.R. § 3.159(b)(1) to request the claimant provide 
any evidence in his or her possession that pertains to the 
claim.  Id.  The General Counsel's opinion held that this 
language was obiter dictum and not binding on VA.  See 
VAOPGCPREC 1-04 (Feb. 24, 2004); see also Pelegrini II, 18 
Vet. App. at 130 (Ivers, J., dissenting).  In addition, the 
General Counsel's opinion stated VA may make a determination 
as to whether the absence of such a generalized request, as 
outlined under § 3.159(b)(1), is harmful or prejudicial to 
the claimant.  For example, where the claimant is asked to 
provide any evidence that would substantiate his or her 
claim, a more generalized request in many cases would be 
superfluous.  Id.  The Board is bound by the precedent 
opinions of VA's General Counsel, as the chief legal officer 
for the Department.  38 U.S.C.A. § 7104(c) (West 2002).

Here, although the December 2002 letter did not contain the 
precise language specified in 38 C.F.R. § 3.159(b)(1), the 
Board finds that the appellant was otherwise fully notified 
of the need to give VA any evidence pertaining to her claim.  
The letter requested that she provide or identify any 
evidence supporting her claim and specifically outlined the 
necessary evidence.  So a more generalized request with the 
precise language outlined in § 3.159(b)(1) would be 
redundant.  The absence of such a request is unlikely to 
prejudice her, and thus, the Board finds this to be harmless 
error.  VAOPGCPREC 1-04 (Feb. 24, 2004); see also Mayfield v. 
Nicholson, 19 Vet. App 103, 128 (2005) (Requesting additional 
evidence supportive of the claim rather than evidence that 
pertains does not have the natural effect of producing 
prejudice.  The burden is on the claimant in such a situation 
to show that prejudice actually exists).  

In Pelegrini II the United States Court of Appeals for 
Veterans Claims (Court) also held, among other things, that a 
VCAA notice, as required by 38 U.S.C. § 5103(a) (West 2002), 
must be provided to a claimant before the initial unfavorable 
RO decision on a claim for VA benefits.  Pelegrini II, 18 
Vet. App. at 119-120.  In this particular case, as indicated, 
the appellant was provided the required VCAA notice in a 
December 2002 letter, so prior to the RO's initial decision 
in March 2003.  Therefore, this was in accordance with the 
preferred sequence of events (VCAA letter before initial 
adjudication) specified in Pelegrini II.

With respect to the VCAA letter of December 2002, the 
appellant was requested to respond within 30 days.  The 
letter also informed her that she could take up to one year 
to respond without jeopardizing the potential effective date 
for compensation - should, in fact, her claim be granted.

38 C.F.R. § 3.159(b)(1) (2003) was invalidated by the United 
States Court of Appeals for the Federal Circuit in Paralyzed 
Veterans of America (PVA) v. Secretary of Veterans Affairs, 
345 F.3d 1334 (Fed. Cir. September 2003).  The offending 
regulatory language suggested that an appellant must respond 
to a VCAA notice within 30 days and was misleading and 
detrimental to claimants whose claims were prematurely denied 
short of the statutory one-year period provided in 
38 U.S.C.A. § 5301(a).  Thus, that regulatory provision was 
invalid because it was inconsistent with the statute.  

The PVA decision created some confusion about whether VA 
could actually decide claims prior to the expiration of the 
one-year statutory period.  See PVA; see also 38 U.S.C.A. 
§ 5103(b)(1)(2002).  This is significant because, previous to 
this, VA had issued implementing regulations that allowed VA 
to decide a claim 30 days after sending a VCAA notification 
letter, see 38 C.F.R. § 3.159(b)(1).  

In response, on December 16, 2003, the President signed H.R. 
2297, the Veterans Benefits Act of 2003 (the Act).  Veterans 
Benefits Act of 2003, Pub. L. No. 108-183, 117 Stat. 2651 
(Dec. 16, 2003).  Section 701 of the Act contains amendments 
to 38 U.S.C.A. §§ 5102 and 5103, the provisions of law that 
deal with VA's duties to notify and assist claimants.  See 
VCAA, Pub. L. No. 106-475, 114 Stat. 2096 (2000); 38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002); 38 
C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326.  

In particular, the Act clarifies that VA may make a decision 
on a claim before the expiration of the one-year VCAA notice 
period.  Veterans Benefits Act of 2003, Pub. L. No. 108-183, 
§ ___, 117 Stat. 2651, ___ (Dec. 16, 2003) (to be codified at 
38 U.S.C.A. § 5103(b)(3)).  The effective date of that 
provision is November 9, 2000, the date of enactment of the 
VCAA.  Veterans Benefits Act of 2003, Pub. L. No. 108-183, 
§ ___, 117 Stat. 2651, ___ (Dec. 16, 2003) (to be codified at 
38 U.S.C.A. § 5103(c)).  The new law does not require VA to 
send a new notice to claimants.  Veterans Benefits Act of 
2003, Pub. L. No. 108-183, § ___, 117 Stat. 2651, ___ (Dec. 
16, 2003) (to be codified at 38 U.S.C.A. § 5103(e)).  

Because Congress made the new amendments effective 
retroactive to the date of the VCAA, they effectively 
overturn, or invalidate, the Federal Circuit's holding in PVA 
and, thus, preclude any possible due process violations, even 
if the veteran's appeal was ongoing during this change in the 
law.  Cf. VAOPGCPREC 7-2003 (Nov. 19, 2003); Bernard v. 
Brown, 4 Vet. App. 384 (1993).  

In this case, the RO obtained the veteran's service medical 
records (SMRs), his military personnel file, and private 
medical records from Kaiser Permanente.  The appellant also 
submitted lay statements from several crewmembers who served 
aboard the U.S.S. Arlington with the veteran, along with 
various reports about the medical effects of exposure to 
Agent Orange.  She also submitted letters from Dr. Choo of 
Kaiser Permanente.  The appellant submitted a lot of this 
evidence at her hearing or the month after it.  She has not 
indicated that she has any additional relevant information or 
evidence to submit, or which needs to be obtained.

So the record reflects that the facts pertinent to the claim 
have been properly developed and that no further development 
is required to comply with the provisions of the VCAA or the 
implementing regulations.  Accordingly, the Board will 
address the merits of the claim.




Factual Background

A copy of the veteran's death certificate indicates he died 
in October 2002.  The immediate cause of his death was a MI 
(i.e. heart attack) due to CAD and DM.  At the time of his 
death, he had no medical disabilities that were service 
connected.

The veteran's SMRs are negative for any indication of CAD or 
DM.  His military personnel file indicates he served 
honorably with the U.S. Navy.  He served aboard the U.S.S. 
Arlington from August 1967 to January 1968.  

Medical records from Kaiser Permanent, dated from July 1995 
to August 2002, indicate the veteran received ongoing 
treatment for DM and CAD.  A December 1996 treatment record 
indicates his mother died of an MI at the age of 51, and that 
his father was diabetic and had MIs in the 1970s.

An October 2002 letter from Dr. Choo at Kaiser Permanente 
indicates the veteran had DM for many years, and it was a 
factor in the development of CAD and the fatal MI.  A May 
2003 letter from Dr. Choo indicates the veteran was diagnosed 
with DM in 1996 when he had an acute MI.  The doctor opined 
that the fatal MI in 2002 was "likely directly related" to 
DM.  In an April 2005 letter the doctor further stated:

[The veteran] had known, clearly documented 
exposure to Agent Orange which has been 
associated with the development of diabetes 
mellitus.

[The veteran] was formally diagnosed with 
Diabetes Mellitus in 1996 when he had an acute 
myocardial infarction.  He likely had many years 
of undiagnosed Type II Diabetes Mellitus prior to 
1996.  It is possible that Agent Orange caused 
his Diabetes Mellitus.  He had no family history 
of diabetes.

The appellant submitted a statement dated in April 2005 along 
with various lay statements and reports relating to her 
claim.  A statement by M.F. dated in April 2005 reports that 
crewmembers aboard the U.S.S. Arlington believe they were 
exposed to Agent Orange and compiled a Health Study to 
document an unusually high incident rate of medical 
afflictions amongst its crewmembers.  He further reported 
that gray and green barrels containing a chemical were stored 
onboard, and that the barrels leaked.  He also reported that 
eyewitnesses have stated the ship was sprayed directly during 
secretive operations held nightly.  

A statement by F.H. also reports seeing gray and green 
barrels onboard the ship and that he supervised the clean-up 
three or four times when the barrels broke open.  He also 
stated that he witnessed an herbicide smell in the air and 
saw clouds come over the ship when the spraying took place.  

A statement by C.G. dated in April 2005 also reports seeing 
barrels onboard the ship.  He said some of the tops of the 
barrels were damaged.  He also recalled seeing planes fly 
overhead with vapor trails.

The appellant also submitted a picture of the deck of a ship, 
presumably the U.S.S. Arlington, with two barrels on it.  She 
submitted a report relating to exposure of the Royal 
Australian Navy personnel to polychlorinated dibenzodioxins 
and polychlorinated dibenzofurans via drinking water; a March 
2003 article from Environmental Health Perspectives relating 
to a geographic information system (GIS) for characterizing 
exposure to Agent Orange and other herbicides in Vietnam; and 
a August 2002 resolution of the American Legion seeking 
clarification of what constitutes "service in the Republic 
of Vietnam."



Finally, in April 2005, the appellant offered testimony 
before the undersigned VLJ.  She testified that she believes 
her late husband was exposed to Agent Orange in the air he 
breathed, water he drank, and food he ate (see transcript of 
the hearing, pg. 7, lines 4-9).  She also believes he was 
directly exposed to clouds of Agent Orange and leaking 
barrels containing Agent Orange.  Id.  


Governing Statutes and Regulations

Service connection for the cause of the veteran's death may 
be granted if a disorder incurred in or aggravated by service 
either caused or contributed substantially or materially to 
death.  38 U.S.C.A. § 1310 (West 2002); 38 C.F.R. § 3.312 
(2004); see Harvey v. Brown, 6 Vet. App. 390, 393 (1994).  A 
service-connected disability will be considered as the 
principal (primary) cause of death when such disability, 
singly or jointly with some other condition, was the 
immediate or underlying cause of death or was etiologically 
related thereto.  38 C.F.R. § 3.312(b); see Ashley v. Brown, 
6 Vet. App. 52, 57 (1993).  

A contributory cause of death is inherently one not related 
to the principal cause.  In determining whether the service-
connected disability contributed to death, it must be shown 
that it contributed substantially or materially, that it 
combined to cause death, or that it aided or lent assistance 
to the production of death.  38 C.F.R. § 3.312(c); see 
Schoonover v. Derwinski, 3 Vet. App. 166, 168-69 (1992).  It 
is not sufficient to show that it casually shared in 
producing death, but rather it must be shown that there was a 
causal connection.  38 C.F.R. § 3.312(c).

Where the service-connected condition affects vital organs, 
as distinguished from muscular or skeletal functions and is 
evaluated as 100-percent disabling, debilitation may be 
assumed.  38 C.F.R. § 3.312(c)(3).  However, there are 
primary causes of death which by their very nature are so 
overwhelming that eventual death can be anticipated 
irrespective of coexisting conditions, but, even in such 
cases, there is for consideration whether there may be a 
reasonable basis for holding that a service-connected 
condition was of such severity as to have a material 
influence in accelerating death, in which case it would not 
generally be reasonable to hold that a service-connected 
condition accelerated death unless such condition affected a 
vital organ and was of itself of a progressive or 
debilitating nature.  38 C.F.R. § 3.312(c)(4).

In certain circumstances, a disease associated with exposure 
to certain herbicide agents will be presumed to have been 
incurred in service even though there is no evidence of that 
disease during the period of service at issue.  38 U.S.C.A. § 
1116; 38 C.F.R. §§ 3.307(a)(6), 3.309 (e).

A veteran who served in the Republic of Vietnam during the 
Vietnam era shall be presumed to have been exposed during 
such service to an herbicide agent (i.e., Agent Orange).  38 
C.F.R. § 3.307(a).  Further, 38 C.F.R. § 3.307(a)(6)(iii) 
(citing 38 U.S.C. §§ 501(a) and 1116(a)(3) as authority) 
provides that:

A veteran who, during active military, naval, or 
air service, served in the Republic of Vietnam 
during the period beginning on January 9, 1962, 
and ending on May 7, 1975 and has a disease 
listed at Sec. 3.309(e) shall be presumed to have 
been exposed during such service to an herbicide 
agent, unless there is affirmative evidence to 
establish that the veteran was not exposed to any 
such agent during that service.  The last date on 
which such a veteran shall be presumed to have 
been exposed to an herbicide agent shall be the 
last date on which he or she served in the 
Republic of Vietnam during the period beginning 
on January 9, 1962, and ending on May 7, 1975.  
"Service in the Republic of Vietnam" includes 
service in the waters offshore and service in 
other locations if the conditions of service 
involved duty or visitation in the Republic of 
Vietnam.  



Furthermore, VA's General Counsel issued an opinion in July 
1997 finding that service on a deep-water vessel in waters 
off the shore of the Republic of Vietnam does not constitute 
service in the Republic of Vietnam for purposes of 38 
U.S.C.A. § 101(29)(A), which provides that the term "Vietnam 
era" means the period beginning on February 28, 1961.  
VAOPGCPREC 27-97 (July 23, 1997).  As mentioned previously, 
the Board is bound by the precedent opinions of VA's General 
Counsel.  38 U.S.C.A. § 7104(c).

The diseases listed under 38 C.F.R. §3.309(e), which include 
DM, will be 
service connected if the requirements of § 3.307(a)(6) are 
met even though there is no record of such disease during 
service, provided further that the rebuttable presumption 
provisions of § 3.307(d) are also satisfied.

In order to be service-connected under 38 C.F.R. § 3.309(e), 
the diseases listed shall have become manifest to a degree of 
10 percent or more at any time after service, except that 
choracne of other acneform disease consistent with chloracne, 
porphyria cutanea tarda, and acute and subacute peripheral 
neuropathy shall have become manifest to a degree of 10 
percent or more within a year after the last date on which 
the veteran was exposed to an herbicide agent during active 
military, naval, or air service.  38 C.F.R. § 
3.307(a)(6)(ii).

Notwithstanding the aforementioned provisions relating to 
presumptive service connection, the United States Court of 
Appeals for the Federal Circuit has determined that a 
claimant is not precluded from establishing service 
connection with proof of direct causation.  See Combee v. 
Brown, 34 F.3d 1039, 1042 
(Fed. Cir. 1994).



When, after considering all information and lay and medical 
evidence of record, there is an approximate balance of 
positive and negative evidence as to any material issue, VA 
shall give the claimant the benefit of the doubt.  
38 U.S.C.A. § 5107(b).  See also Dela Cruz v. Principi, 15 
Vet. App. 143, 148-49 (2001) ("the VCAA simply restated what 
existed in section 5107 regarding the 
benefit-of-the-doubt doctrine").  


Legal Analysis

In this case at hand, the appellant contends the veteran was 
exposed to herbicide agents (specifically, the dioxin in 
Agent Orange) while serving on the U.S.S. Arlington.  She 
believes he was exposed to Agent Orange by prevailing winds 
that blew off the coast while the U.S.S. Arlington was 
anchored offshore of Vietnam.  She also believes he was 
exposed by the food and water.  Finally, she contends there 
were leaking barrels onboard the U.S.S. Arlington, 
which directly exposed him to Agent Orange.  In support of 
these contentions she submitted several lay statements from 
crewmembers that served onboard the U.S.S. Arlington with the 
veteran.

These contentions, however, notwithstanding, there is no 
evidence in the veteran's military personnel file or 
otherwise that the conditions of his service in the 
waters offshore involved actual duty or visitation in the 
Republic of Vietnam.  See 38 C.F.R. § 3.307(a)(6)(iii).  And 
as alluded to, VA's General Counsel has held that service on 
a deep-water naval vessel in waters off the shore does not 
constitute service in the Republic of Vietnam.  VAOPGPREC 27-
97 (July 23, 1997).  Thus, since the Board is bound by the 
precedent opinions of the General Counsel, presumptive 
service connection for the cause of the veteran's death must 
be denied.



Nonetheless, service connection may still be granted on a 
direct basis if the evidence indicates the veteran was 
exposed to an herbicide agent, as alleged, and that exposure 
caused his DM - which, in turn, caused his CAD and fatal MI.  
See Combee v. Brown, 34 F.3d at 1042.  Concerning this 
possible cause-and-effect relationship, although the 
appellant has provided lay statements from several 
crewmembers of the U.S.S. Arlington indicating they sincerely 
believe they were exposed to Agent Orange while stationed 
aboard this ship, there is no objective evidence of this 
purported exposure.  Bare in mind that VA's General Counsel 
indicated in VAOPGPREC 27-97 (July 23, 1997) that merely 
serving aboard this vessel off the coast of Vietnam was not, 
in and of itself, tantamount to exposure to Agent Orange in 
country.  And there is no objective indication of exposure to 
this toxin in any of the other manners alleged (e.g., in the 
air, food and water ingested).  But as explained further 
below, even if the appellant is given the benefit of the 
doubt regarding exposure, service connection on a direct 
basis still must be denied.

Competent medical evidence is required to establish a 
nexus/link between a current disability (or, in this 
particular instance, a death) and military service.  
See Espiritu v Derwinski, 2 Vet. App. 492, 494 (1992); Layno 
v. Brown, 6 Vet. App. 465 (1994); Edenfield v. Brown, 8 Vet. 
App. 384, 388 (1995); Robinette v. Brown, 8 Vet. App. 69, 74 
(1995); Grottveit v. Brown, 5 Vet. App. 91, 93 (1993); and 
Hasty v. Brown, 13 Vet. App. 230 (1999).  As laymen, the 
appellant and crewmembers of the U.S.S. Arlington are not 
qualified to provide a competent medical opinion 
etiologically linking the veteran's fatal MI, CAD, and DM 
with his service in the military that ended many years ago, 
including any possible exposure to Agent Orange in Vietnam.  
Id.  



The Board realizes the appellant also submitted an April 2005 
letter from Dr. Choo who stated that it was possible that 
Agent Orange caused the veteran's DM, and that he had no 
family history of this condition to otherwise account for him 
having it.  But Dr. Choo's opinion ultimately is only that an 
etiological link to service may be possible.  The mere 
possibility of a nexus to the alleged Agent Orange exposure 
is not a sufficient basis to grant service connection.  See, 
e.g., Tirpak v. Derwinski, 2 Vet. App. 609 (1992) (indicating 
that a doctor's opinion was too speculative when phrased in 
such equivocal language).  See, too, Perman v. Brown, 5 
Vet. App. 227, 241 (1993).  And while an accurate 
determination of etiology is not a condition precedent to 
granting service connection; nor is definite etiology or 
obvious etiology, a doctor's opinion phrased in terms of 
"may or may not" is an insufficient basis for an award of 
service connection.  Alemany v. Brown, 9 Vet. App. 518, 519 
(1996); Winsett v. West, 11 Vet. App. 420, 424 (1998).

That said, use of cautious language does not always express 
inconclusiveness in a doctor's opinion on etiology.  An 
etiological opinion should be viewed in its full context, and 
not characterized solely by the medical professional's choice 
of words.  See Lee v. Brown, 10 Vet. App. 336, 338 (1997).  
But the issue of equivocality of Dr. Choo's opinion is not 
its only drawback.

More importantly, Dr. Choo based her opinion, at least in 
part, on the premise that the veteran did not have a family 
history of diabetes.  However, a December 1996 medical record 
from Kaiser Permanente confirms that his father had DM and, 
indeed, also suffered MIs.  His mother also died of a MI, 
although there is no indication she had diabetes (just that 
his father definitely did).  In any event, since Dr. Choo's 
medical opinion was predicated on an inaccurate premise, 
namely, that the veteran did not have a family history of 
diabetes to otherwise account for him having it, Dr. Choo's 
resulting opinion declines in probative value as a 
consequence.  See Reonal v. Brown, 5 Vet. App. 458, 494-95 
(1993) (the presumption of credibility is not found to 
"arise" or apply to a statement of a physician based upon an 
inaccurate factual premise or history as related 
by the veteran or someone else).

And without the benefit of Dr. Choo's opinion, there is no 
medical basis for causally relating the veteran's fatal MI, 
CAD, and DM to his service in the military - and, in 
particular, to his alleged exposure to Agent Orange off the 
coast of Vietnam.  Hence, the claim for service connection 
for the cause of his death must be denied because the 
preponderance of the evidence is unfavorable, meaning the 
benefit-of-the-doubt doctrine does not apply.  38 C.F.R. § 
3.102 (2004); see also Alemany v. Brown, 9 Vet. App. at 519.


ORDER

The claim for service connection for the cause of the 
veteran's death is denied.



	                        
____________________________________________
	Keith W. Allen
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


